Citation Nr: 0621195	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 
1999 for the grant of service connection for mixed bipolar 
disorder.  

2.  Entitlement to an effective date earlier than March 9, 
1999 for the grant of an increased evaluation of 60 percent 
for a herniated nucleus pulposus at L4-5-S1 with neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, granted 
service connection for mixed bipolar disorder with a 70 
percent evaluation, effective March 8, 2000.  

A February 2002 rating decision granted an earlier effective 
date of March 9, 1999 for the grant of service connection for 
mixed bipolar disorder.  The veteran continued to disagree 
with this effective date.  In February 2003 the RO informed 
the veteran that his appeal was being cancelled because he 
did not submit a timely Form 9 (substantive appeal).  The 
veteran responded in letters received in February and March 
2003 that the Form 9 had been sent to the wrong address, 
thereby preventing him from timely filing his substantive 
appeal.  The veteran subsequently filed a Form 9 in December 
2003.  A March 2004 letter from the RO indicated that this 
Form 9 was being accepted as a notice of disagreement (NOD) 
on the earlier effective date claim.  The veteran then 
perfected his appeal by filing a timely Form 9 in August 
2004, subsequent to issuance of the July 2004 statement of 
the case (SOC).  

In the August 2004 Form 9, the veteran requested a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing).  He revised this request in an October 2004 letter 
in which he indicated that he would testify at a hearing 
before an RO hearing officer rather than at a Travel Board 
hearing.  That RO hearing was held in January 2005.  A 
transcript of the hearing is of record.  

The issue of entitlement to an effective date earlier than 
March 9, 1999 for the grant of an increased evaluation of 60 
percent for a herniated nucleus pulposus at L4-5-S1 with 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1969 rating decision denied service connection 
for a nervous condition.  The veteran timely appealed this 
decision and the Board subsequently denied the claim in April 
1970.    

2.  In May 1974 the RO provided notice to the veteran of a 
confirmed rating decision denying service connection for a 
nervous condition.  The veteran did not initiate an appeal of 
this decision.  

3.  In July 1981 the veteran made a request for information 
about filing a claim for a nervous condition and was informed 
by letter in August 1981 that reopening of his claim would 
require the submission of new and material evidence.  The 
veteran did not furnish any evidence regarding the nervous 
condition in response to this letter.  

4.  A March 1989 statement from the veteran may be construed 
as a request to reopen his claim for service connection for a 
nervous condition.  The veteran was informed by letter in 
April 1989 that service connection was not in effect for 
anxiety reaction and increased evaluation would require the 
submission of new and material evidence.  The veteran did not 
furnish any evidence in response to this letter.  

5.  Following the April 1989 request for evidence, the 
veteran did not make any statement regarding a claim of 
entitlement to service connection for a nervous condition 
until March 9, 1999.  


CONCLUSION OF LAW

An effective date earlier than March 9, 1999 for the grant of 
service connection for mixed bipolar disorder is precluded as 
a matter of law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.158, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide VCAA notice of the laws and regulations governing 
effective dates if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In this case, as will be discussed further below, 
the veteran's claim for an earlier effective date is being 
denied as a matter of law, thus, the veteran is not 
prejudiced by the lack of VCAA notice in regard to this 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

In any event, a May 2001 VCAA letter notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA and informed him 
where he should send any information and evidence related to 
his claim and who he could contact if he had any questions or 
needed assistance.  Further, the veteran has argued that his 
claim for an earlier effective date for the grant of service 
connection for mixed bipolar disorder is warranted based on 
the evidence of record.  He has not identified the existence 
of any additional evidence or argued that there are any 
developmental deficiencies in the current record.  The 
resolution of the claim turns on the application of relevant 
law and regulations governing effective dates for service 
connection to the evidence already associated with the claims 
file.  Accordingly, there is no prejudice to the veteran in 
the Board proceeding to the merits of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993);  see also Mayfield.  

II.  Analysis

The veteran initially filed a claim for a neuropsychiatric 
condition in December 1968.  This claim was denied in a 
January 1969 rating decision.  The veteran appealed this 
denial, which the Board remanded for further development in 
April 1969.  The RO confirmed the denial of service 
connection in an August 1969 rating decision.  An April 1970 
Board decision denied service connection for a psychiatric 
disability classified as anxiety reaction.  

Board decisions are final when issued unless the Chairman of 
the Board orders reconsideration of the decision.  
38 U.S.C.A. §§ 5109A, 7103(a) (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a), 20.1100(a) (2005).  

Also, the rating actions prior to that Board decision are 
subsumed in that Board decision.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1104; see also Chisem v. Gober, 10 Vet. App. 
526 (1997).  

The veteran has not alleged CUE or requested reconsideration 
of the Board's April 1970 decision, and it is final and 
binding on him based on the evidence then of record and is 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156.  

In August 1971 the veteran filed a claim for service 
connection for a nervous condition as secondary to his 
service connected low back disability.  The RO issued a 
confirmed rating decision in April 1974 confirming the prior 
denial of service connection.  The veteran was informed of 
this confirmed rating decision by letter in May 1974.  He did 
not file a notice of disagreement within one year of the 
confirmed rating decision, and that decision is now final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

In a July 1981 letter, the veteran again expressed a desire 
to establish service connection for a nervous condition as he 
asked VA to forward him information about filing a 
compensation claim.  The RO responded by letter in August 
1981, stating that the veteran's claim had previously been 
denied and that reopening of the claim would require 
submission of new and material evidence not previously 
considered.  The veteran did not submit any evidence or 
statements regarding his nervous condition until March 1989.  

Because the veteran did not respond within one year of the 
August 1981 letter, his request to reopen the previously 
denied claim for service connection is found to have been 
abandoned.  Morris v. Derwinski, 1 Vet. App. 260 (1991) 
(where VA notifies a claimant of the need for further 
evidence and the claimant fails to respond within one year, 
the claim is deemed to have been abandoned); 38 C.F.R. 
§ 3.158(a).  

In a March 1989 statement, the veteran stated that his 
"nerves and back condition" rated at 20 percent disabling 
had worsened and he requested an increased evaluation.  It is 
unclear whether the "nerves" mentioned in this statement 
referred to the neurological manifestations of the low back 
disability (a 20 percent evaluation was in effect for 
herniated nucleus pulposus at L4-5-S1 with neuropathies), or 
whether it was the veteran's intention to again raise a claim 
for service connection for a nervous condition.  In any 
event, the veteran was informed by letter in April 1989 that 
service connection was not in effect for a nervous condition 
and that an increased evaluation of his back condition would 
require the submission of new and material evidence.  

While this letter did not specifically address the 
requirement that the veteran submit new and material evidence 
in order to reopen his claim for service connection for a 
nervous condition, he had received such notice in 1981, and 
the April 1989 notice informed him that he was not service 
connected for this disability and provided general 
information about where and when to submit evidence, and 
informed him that such evidence must be received at VA within 
one year of the date of the letter.  Following receipt of 
this letter, the veteran did not submit any evidence or make 
any statement regarding a nervous condition until March 1999.  
Thus, even if the March 1989 statement is construed as a 
request to reopen the claim for service connection, it is 
deemed abandoned.  38 C.F.R. § 3.158(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on a claim reopened after a 
final adjudication, will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).

The Court has held that that, "[t]he statutory framework 
simply does not allow for the Board to reach back to the date 
of the original claim as a possible effective date for an 
award of service-connected benefits that is predicated upon a 
reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 
(2002).  

In the case of an abandoned claim, the effective date for a 
subsequent grant of benefits can be no earlier than the 
receipt of the reopened claim after the abandonment.  
Fleshman v. Brown, 9 Vet. App. 548 (1996) (Kramer, J. 
concurring); aff'd Fleshman v. West, 138 F. 3d 1429 (Fed. 
Cir. 1998).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  A "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  In general, "date of 
receipt" means the date on which a claim, information, or 
evidence was received in VA.  38 C.F.R. § 3.1(r).  

Following the April 1989 letter from the RO to the veteran, 
there was no communication from the veteran until the March 
9, 1999 claim for a mental condition.  Because there was no 
timely appeal of the April 1974 confirmed rating decision, 
and the July 1971 and March 1989 requests to reopen were 
abandoned, the appropriate effective date for the grant of 
the reopened claim could be no earlier than the date of its 
receipt.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The veteran has consistently argued that the claims file 
contains evidence of his nervous condition as early as 1968, 
and he specifically testified to this fact at the January 
2005 RO hearing.  At VA psychiatric examination in June 2001 
the VA examiner indicated that the evidence revealed that the 
veteran first manifested, or was described as having symptoms 
of anxiety in 1968 and that when the veteran was first seen 
on account of symptoms of anxiety and depression he was 
showing a relationship between his low back complaint and 
these symptoms.  

While this evidence supports the veteran's assertion that a 
nervous disorder was present as early as 1968, he would still 
not be entitled to an effective date earlier than March 9, 
1999.  The effective date of the grant would be the latter of 
the date of the reopened claim or the date entitlement arose.  
Because there is no request to reopen the claim for service 
connection which was not abandoned between the final rating 
decision issued in April 1974 and the March 9, 1999 claim, no 
earlier effective date is available.  

After consideration of all the evidence of record, the Board 
finds that it is legally precluded from granting an effective 
date earlier than March 9, 1999 for the grant of service 
connection for mixed bipolar disorder.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (the claim should be denied as a 
matter of law if the law, and not the evidence, is 
dispositive).  


ORDER

Entitlement to an effective date earlier than March 9, 1999 
for the grant of service connection for mixed bipolar 
disorder is denied.  


REMAND

The September 2001 rating decision granted an increased 
evaluation of 60 percent for the service connected herniated 
nucleus pulposus at L4-5-S1 with neuropathy.  This increased 
evaluation was effective March 8, 2000.  

In November 2001, the veteran submitted a notice of 
disagreement (NOD) with the effective dates of the increase 
in his service connected conditions, nucleus pulposus and 
bipolar disorder.  In February 2002, the RO issued a 
statement of the case (SOC) addressing the effective date of 
the grant of service connection for mixed bipolar disorder, 
and granted an earlier effective of March 9, 1999.  This SOC 
did not discuss the effective date of the 60 percent 
evaluation of the herniated nucleus pulposus, however, a 
February 2002 rating decision accompanying the SOC indicates 
that the 60 percent evaluation is also effective from March 
9, 1999.  

The March 9, 1999 effective date for the 60 percent 
evaluation of the herniated nucleus pulposus does not 
constitute a full grant of all benefits possible, and as the 
veteran has not withdrawn his claim, the issue concerning 
entitlement to an effective date earlier than March 9, 1999 
for the grant of a 60 percent evaluation for herniated 
nucleus pulposus is still pending.  See A.B. v. Brown, 6 Vet. 
App. 35 (1993).  

By filing a timely notice of disagreement, the veteran has 
initiated appellate review of the issue of an earlier 
effective date for the grant of an increased evaluation of 60 
percent for a herniated nucleus pulposus at L4-5-S1 with 
neuropathy.  Now that appellate review has been initiated, 
the next step in the appellate process is for the agency of 
original jurisdiction to issue an SOC.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. §§ 19.26, 19.29 
(2005).  Consequently, the claim must be remanded for proper 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) 
addressing the issue of entitlement to an 
effective date earlier than March 9, 1999 
for the grant of a 60 percent evaluation 
for herniated nucleus pulposus at L4-5-S1 
with neuropathy.  The issue should be 
returned to the Board for further 
consideration only if the veteran 
perfects the appeal by submitting a 
sufficient substantive appeal, otherwise 
close the appeal as to that issue.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


